DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, it recites limitations “an upper charge storage film including an upper cover protruding toward the outside of the respective channel structure and a lower charge storage film including a lower cover protruding toward the outside of the respective channel structure”, which render indefinite as to which direction both the upper and lower covers protrude toward. (Emphasis added)   It seems that both upper and lower covers 251bu and 251bd horizontally protrude toward the outside of the respective channel structure.  (Refer to Fig. 10C in the current application)
	Claim 7 is also rejected for the same reason as that of claim 6, as it depends on claim 6 and thus inherit the same deficiency as that of claim 6.
	Claim 20, at lines 14-16, has the same issues as that of claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2018/0366488).
	In re claim 1, Choi et al. teach a method of manufacturing a semiconductor memory device, the method comprising:
forming a first semiconductor layer 113 ([0076]), a sacrificial semiconductor layer SA ([0076]), and a second semiconductor layer 131 ([0076]) (Fig. 5A);
alternately providing insulating films 141 ([0082]) and sacrificial films 143 ([0082]) on the second semiconductor layer 131 (Fig. 5A);
forming channel structures ML/159/161 (i.e. multilayer memory layers ML/159 comprising a channel pillar 159, [0086]) penetrating the insulating films 141 and the sacrificial films 143, each of the channel structures ML/159/161 including a tunnel insulating film 155 ([0088]), a charge storage film 153 ([0088]) on the tunnel insulating film 155, and a charge blocking film 151 ([0088]) on the charge storage film 153 (Fig. 5A);
forming word line cut SI (e.g. a slot acts the word line) to horizontally separate the insulating films 141 and the sacrificial films 143 (Fig. 5B);
removing the sacrificial semiconductor layer SA through the word line cuts SI (i.e. evolving from Fig. 5B to Fig. 5D);
etching a portion of the charge blocking film 151 of each of the channel structures ML/159/161 to form an upper charge blocking film 151U and a lower charge blocking film 151L separated from each other (Fig. 5D); and
forming a cover material film 181 on each of the channel structures 
ML/159/161 (i.e. on sidewalls of the channel structures ML/159/161) covering the upper charge blocking film 151U and the lower charge blocking film 151L (i.e. evolving from Fig. 5D to Fig. 5G, note: covering the bottom surface of 151U and the top surface of 151L).
          
    PNG
    media_image1.png
    565
    658
    media_image1.png
    Greyscale

  
    PNG
    media_image2.png
    621
    749
    media_image2.png
    Greyscale

        
    PNG
    media_image3.png
    556
    663
    media_image3.png
    Greyscale

	In re claim 3, Choi et al. teach that the cover material film 181 and the charge storage film are integrated in a body so that the charge storage film 153 and the cover material film 181 constitute a continuous structure, because 181 directly contacts 153, and thus both 181 and 153 as a whole constitute the continuous structure (Fig. 5G). 
	
	In re claim 5, Choi et al. teach further comprising etching the cover material film 181 (i.e. evolving from Fig. 5G to Fig. 5H showing etching 181) and the charge storage film 153 (i.e. evolving from Fig. 5D to Fig. 5F showing etching 153) of each of the channel structures ML/159/161.

	In re claim 8, Choi et al. teach etching the tunnel insulating film 155 of each of the channel structure ML/159/161 (i.e. evolving from Fig. 6B to Fig. 6C).

	In re claim 9, Choi et al. teach that the upper charge blocking film 151U and the lower charge blocking film 151L are not etched during the etching of the tunnel insulating film 155 (Figs. 5D, 6B and 6C). 

	In re claim 11, Choi et al. teach a method of manufacturing a semiconductor memory device, the method comprising:
forming a first semiconductor layer 113, a sacrificial semiconductor layer SA, and a second semiconductor layer 131 (Fig. 5A);
alternately stacking insulating films 141 and sacrificial films 143 on the second semiconductor layer 131 (Fig. 5A);
forming channel structures ML/159/161 penetrating the insulating films 141 and the sacrificial films 143, each of the channel structures ML/159/161 including a gate insulating film ML (i.e. ML serves as the gate insulating film, [0042]), a channel layer 159 ([0042]), and a buried insulating film 161 ([0036]) (Fig. 5A);
forming word line cut SI to horizontally separate the insulating films 141 and the sacrificial films 143 (Fig. 5B);
forming a side opening HS2 exposing a lower portion of the gate insulating film ML of each the of the channel structures ML/159/161 by removing the sacrificial semiconductor layer SA through the word line cut SI (i.e. evolving from Fig. 5B to Fig. 5D); 
forming a first side opening HS3 by expanding the side opening HS2 (i.e. expanding the side opening HS 2 upward by partially removing lower portions of 171/173, evolving from Fig. 5D to Fig. 5E); and 
forming a second side HS4 opening by partially filling the first side opening HS3 with a material layer 181 (i.e. evolving from Fig. 5E to Fig. 5H).

    PNG
    media_image4.png
    509
    555
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    521
    614
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    509
    715
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    509
    649
    media_image7.png
    Greyscale

          
    PNG
    media_image8.png
    512
    647
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over . Choi et al. (US 2018/0366488) in view of Song et al. (US 2016/0336338).
	In re claim 10, Choi et al. teach that the upper charge blocking film 151U, the lower charge blocking film 151L include high-k dielectric layer ([0041]) and the tunnel insulating film 155 include silicon oxide ([0039]).  The only difference between Choi reference and the claimed invention is the material for the upper charge blocking film 151U and the lower charge blocking film 151L.  
	In this regard, Choi et al. teach that upper charge blocking film 151U and the lower charge blocking film 151L include high-k dielectric layer ([0041]), whereas the claimed invention includes silicon oxide for upper and lower charge blocking films.  However, Song et al., in an analogous art, teach that the charge blocking film can be either high-k dielectric or silicon oxide ([0082]).  
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute high-k dielectric of Choi with silicon oxide of Song for the upper and lower charge blocking films, as silicon oxide is an art equivalent material to high-k dielectric for the charge blocking film, as long as the material is capable of blocking charge.

	In re claim 12, Choi et al. teach that the forming of the first side opening includes etching films 171 and 173 (evolving from Fig. 5D to Fig. 5E), wherein film 171 is an insulating material having different etch rate from that of the charge blocking film 151 ([0097], note: charge blocking film 151 includes high-k dielectric material, [0041]) and film 173 include an oxide layer ([0097]).   In other words, Choi et al. teach that the forming the first side opening is made by etching insulating material, such as the oxide.  	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to select silicon oxide as claimed for the films 171 or the film 173 so that forming the first side opening is made by etching silicon oxide.  This is because the selection of the to-be-etched insulating material involves optimization process, as long as the to-be-etched insulating material (e.g. film 171 or film 173 in Choi reference) has etching selectivity different from adjacent materials so that the first side opening HS3 (in Choi reference) can be successfully formed by etching either film 171 or film 173.    

Allowable Subject Matter
Claims 2, 4 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 6, 7 and 20 would be allowable if the 112-second-paragraph rejection against claim 6 is overcome.
12.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0366488.  The improvement comprises: (a) an upper cover [horizontally?] protruding toward the outside of the respective channel structure and a lower charge storage film including a lower cover [horizontally?] protruding toward the outside of the respective channel structure (claim 6); (b) forming a third side opening by expending the second side opening (claim 14); (c) an upper cover [horizontally?] protruding toward the outside of the respective channel structure and a lower charge storage film including a lower cover [horizontally?] protruding toward the outside of the respective channel structure; and the upper covers the upper charge blocking film and the lower cover covers the lower charge blocking film (claim 20).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2019/0288000 at least reads on claims 1 and 11.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 28, 2022



/HSIEN MING LEE/